                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO: 3:18-CR-00045-MOC-DCK

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                               ORDER
DAVID DEANGELO MCNEIL,                 )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on the pro se Defendant’s Motion to Reduce Sentence

Pursuant to the First Step Act of 2018 (Doc. No. 24). For reasons discussed below, Defendant is

ineligible for relief under the Act, so his motion is denied.

       On August 3, 2010, Congress enacted the Fair Sentencing Act, which was created “[t]o

restore fairness to Federal cocaine sentencing.” Pub. L. 111-220 (2010). Relevant here, Section

2 of the Fair Sentencing Act “reduce[d] the sentencing disparity between crack cocaine offenses

and powder cocaine offenses by lowering the crack-to-powder ratio from 100-to-1 to 18-to-1.”

United States v. Black, 737 F.3d 280, 282 (4th Cir. 2013). “Additionally, the Fair Sentencing Act

eliminated the mandatory minimum sentence for ‘simple possession’ of cocaine base.” United

States v. Wirsing, 943 F.3d 175, 178 (4th Cir. 2019), as amended (Nov. 21, 2019).

       Initially, “those defendants who were sentenced before August 3, 2010 and whose

applicable Guideline range was not lowered by one of the Guidelines amendments continued to

have no way to access the benefits of the Fair Sentencing Act.” Id. at 179. This is despite the fact

that “excluded individuals . . . almost certainly would have faced a different sentence if they had

been charged, convicted and sentenced after the Fair Sentencing Act.” Id. To remedy this, in

December 2018, Congress enacted the First Step Act, which provides that the “court that imposed
a sentence for a covered offense may, on motion of the defendant . . . impose a reduced sentence

as if . . . the Fair Sentencing Act of 2010 . . . were in effect at the time the covered offense was

committed.” Pub. L. 115-391, § 404(b) (2018). The Act further clarifies that a “covered offense”

is a “violation of a Federal criminal statute, the statutory penalties for which were modified by

section 2 or 3 of the Fair Sentencing Act of 2010, that was committed before August 3, 2010.” Id.

§ 404(a) (emphasis added). Finally, the Act emphatically states that “no court shall entertain a

motion made under this section to reduce a sentence if the sentence was previously imposed . . . in

accordance with the amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010.”

Id. § 404(c); see Wirsing, 943 F.3d at 186 (recognizing that defendants are broadly eligible for

relief unless “excluded pursuant to the express limitations in Section 404(c)”).

       Here, Defendant was sentenced on November 29, 2018—well-after Sections 2 and 3 of the

Fair Sentencing Act were enacted. (Doc. No. 22). Defendant is therefore ineligible for a sentence

reduction under the pertinent provisions of the First Step Act. See United States v. Shakellwood,

No. 7:16-CR-63, 2019 WL 5814942, at *2 (E.D.N.C. Nov. 6, 2019).

       IT IS, THEREFORE, ORDERED that Defendant’s Motion to Reduce Sentence Pursuant

to the First Step Act of 2018 (Doc. No. 24) is DENIED.

                                             Signed: March 12, 2020




                                                 2
